                   UNITED STATES DISTRICT COURT
                    MIDDLE DISTRICT OF FLORIDA
                      JACKSONVILLE DIVISION


KENNETH R. PARSONS,

            Plaintiff,
v.                                               Case No. 3:19-cv-950-J-32MCR

THE COMMISSIONER OF THE
INTERNAL REVENUE SERVICE, et al.,

            Defendants.



                                   ORDER

      Pro se plaintiff filed this suit against the Commissioner of the Internal

Revenue Service and four unknown individual employees of the IRS seeking

monetary damages in an amount of at least $1,000,000.00, declaratory and

injunctive relief. See Doc. 1. On October 18, 2019, the Commissioner filed a

motion to dismiss, which it served on plaintiff by U.S. mail. See Doc. 4. On

November 19, 2019, when plaintiff had failed to timely respond to the motion,

the Court issued an Order sua sponte giving him an extension until December

9, 2019 to respond, and warning him that his failure to respond would result in

the Court treating the motion to dismiss as unopposed, which could result in

the dismissal of his case. See Doc. 5. The Clerk mailed a copy of this Order

to plaintiff. Plaintiff failed to file anything in response and the Court therefore
treats the Commissioner’s motion to dismiss as unopposed.1

      Federal courts are courts of limited jurisdiction, and in accordance with

Federal Rule of Civil Procedure 12(b)(1), the Court must dismiss claims over

which it has no subject matter jurisdiction. The Court has no subject matter

jurisdiction to issue any declaratory or injunctive relief for the purpose of

restraining the assessment or collection of taxes and those claims are therefore

dismissed without prejudice.2 See 26 U.S.C. § 7421; Hempel v. United States,

14 F.3d 572, 573 (11th Cir. 1994); Taliaferro v. Freeman, 595 F. App’x 961, 962

(11th Cir. 2014).

      Under Federal Rule of Civil Procedure 12(b)(6), a complaint is subject to

dismissal if it fails to state a claim.       In making this evaluation, the Court

accepts all of plaintiff’s allegations as true, construing them in the light most

favorable to the plaintiff. Lopez v. Target Corp., 676 F.3d 1230, 1232 (11th Cir.

2012).    Plaintiff seeks to assert constitutional and tort claims for damages

which, in other circumstances, might be available under Bivens v. Six Unknown




      1 Although plaintiff’s complaint states he is suing the four IRS employees
in their individual capacities (see Doc. 1 at ¶¶ 4-7), there are no allegations to
support that and the Court therefore treats his claims as being against them in
their official capacities. The arguments raised in the Commissioner’s motion
to dismiss apply to them as well.
      While there are some statutory exceptions, plaintiff has not argued for
      2

any of them, and there are no allegations on the face of his complaint which
suggest any might apply. See 26 U.S.C. § 7421.


                                          2
Named Agents of Federal Bureau of Narcotics, 403 U.S. 388 (1971), and the

Federal Tort Claims Act, 28 U.S.C. § 1346. However, the exclusive remedy for

tax collection activity is set forth in 26 U.S.C. § 7433.3 See Al-Sharif v. United

States, 296 F. App’x 740, 741-42 (11th Cir. 2008). Plaintiff has failed to plead

allegations to bring his claims within the relief that may be accorded by 26

U.S.C. § 7433, and even if he had, he has failed to demonstrate that he first

complied with and exhausted the statutory administrative prerequisites to

bring such a claim. See Galvez v. IRS, 448 F. App’x 880, 886 (11th Cir. 2011).

Plaintiff’s damages claims are therefore due to be dismissed without prejudice

for failure to state a claim under Federal Rule of Civil Procedure 12(b)(6).4

        Accordingly, it is hereby

        ORDERED:

        1.    The Commissioner’s Motion to Dismiss (Doc. 4), which the Court

              treats as unopposed, is GRANTED.




       Here too, plaintiff has not argued that any exceptions apply and there
        3

are no allegations on the face of his complaint which suggest that any do.
    4 The Court need not suggest that plaintiff seek leave to amend his
complaint because he has already been advised that the Court would treat
defendant’s motion as unopposed if he failed to respond to it. Moreover,
defendant raised several other arguments supporting dismissal (also deemed
unopposed) that the Court has not even addressed, but which would likely make
any effort to amend futile.      The Court takes no position on whether
administrative remedies remain available to plaintiff and recognizes that this
dismissal may be deemed to be with prejudice if they do not.


                                        3
     2.    Plaintiff’s claims for declaratory and injunctive relief are dismissed

           without prejudice for lack of subject matter jurisdiction under Rule

           12(b)(1), and plaintiff’s claims for damages are dismissed without

           prejudice under Rule 12(b)(6) for failure to state a claim.

     3.    The Clerk shall close the file.

     DONE AND ORDERED in Jacksonville, Florida this 20th day of

December, 2019.




                                                TIMOTHY J. CORRIGAN
                                                United States District Judge




s.
Copies:
Counsel of record
Pro se plaintiff




                                       4
